Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 10 July 1811
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My Dear Sister
Quincy July 10th 1811

Not having Wholy dissolved by the intense heat of the last week, I am enabled from a change of the weather to take my pen, in lieu of my fan, and to ask you how much of you is left? when I Saw how much you sufferd the Saturday I left you in Boston from the heat, I was not a little anxious for you the last week: when it was 20 degrees hotter. I know not whether for four days together, I ever endured more from heat, and poor Juno labourd so hard for existance as any of us.
our dear Sister Sustaind it to astonishment, altho She was weakend with it. She is frail feble and panting, recovers very slowly, is Short breathd, and cannot walk or move without loosing her Breath. her Mouth is better, her appetite was good as we could expect, and as fancyfull as sick people usually are, but what a wreck does age and Sickness make of the human Frame? Such a Struggle for existance, which appears Scarce worth holding when obtaind. how justly does the Scripture describe it, Labour and Toil and pain, but what a Glorious prospect opens to our view. this Corruptable, shall put on incorruption, and this Mortal shall put on immortality. Let us look through this vale and trust the Ruler of the Skies.
Why my dear Sister your Letter was as fancifull as romantic as mrs Ratcliff—I Should say it was the ospring of one Score, rather than three, yet you left us in the dark as to the name of the Modest Swain “whose air was dignified where expression was literary and classical” but whom Morpheus placed upon your ShoulderSusan was very earnest for a further history respecting him—
Last Sunday morning arrived here through all the dust and heat of the week, my dear daughter Smith, with John and Caroline they came in an open carriage, a Light waggon upon springs Such as they use in their part of the State, and in 6-days from their own door. I need not Say how much rejoiced we were to meet after a Seperation of three years, and a half. Mrs Smith is gone to Town to day to consult dr Welch respecting her complaint which has not yet appeard to injure her health, altho the appearance is Allarming. I pray heaven it may not terminate in one of the most to be dreaded of all complaints.
I have Spent part of yesterday, and of this day with our dear Sister. She Says I must write for her, and thank you for your Letter. She is not able to hold a pen, but the disposition for talking is as great as ever, and the care about her Family predominant in her mind She exhausts her Spirits and Strength, by talking. She cannot bear to be left alone, and we are some or other of us with her almost every day. our dear Brother has revived with the hopes of her recovery upon whom, under heaven, his own existance depends. I do not think our Sister can possibly be able to attend to her Family for many Months to come, if ever. the Springs of Life are languid and worn down
and now I must ask my dear Grandaughter how She is? She must not think Quincy cooler than Atkinson. we Slept with all our windows wide open. I hope She is content. I will attend to her wants as soon as my Tennant will attend to mine
we have to day some rain. I hope the life blessing is extended to you. Many persons fell sacrifices to the heat of the last week, both in our own State, and others. I have not heard of any in this Town. pray my dear Sister Send Abbe on as Soon as you can Spair her. She will be an acquisition to us, and much comfort to our Sister who she can be occasionally with; we will all take our turns. John returns tomorrow with regret, that he cannot visit Atkinson first. he desires to be affectionatly rememberd to Mr Peabody to you and the Abbe’s Mrs Smith also presents her duty and hopes to see you, and yours before She returns—
company and many avocations oblige me to bid you adieu. Respects and Love were due / From your Sister
A AdamsJuly 11th
